DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 05/21/2018 are accepted.

Specification
The specification filed on 05/21/2018 is accepted.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 09/20/2018, 10/25/2018 and 07/20/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kataeva et al. (US Pub. 2017/0017879 Applicant provided reference in the IDS) in view of Ge et al. (US Pub. 2018/0012654).
	As per claim 1, Kataeva teaches a method to train a memristive network [paragraph 0012, “a method for training a memristive neuromorphic circuit”] comprising a number of input nodes and a number of output nodes [Fig. 5, paragraphs 0030-0033, “The neural network 10 includes inputs 11, input neurons 12, weights 13, output neurons 14 … The input neurons 12 and the output neurons 14 are sometimes referred to as nodes … the neural network 10 is physically implemented as a memristive neuromorphic circuit”; paragraph 0050, “The memristive neuromorphic circuit 200 includes a plurality of input neurons 212, a plurality of output neurons 214”], comprising: 
applying an input voltage or current to an input node among the number of input nodes [Fig. 2, paragraph 0033, “The memristive neuromorphic circuit 100 includes an input neuron 112 that is connected through a memristive device 113 to an output neuron 114. The input x, and the output y, are voltage signals”; paragraph 0068, “an input voltage is sensed at a first terminal of a particular memristive device”]; 
measuring an output current or voltage at the output node [paragraph 0069, “an error voltage is sensed at a second terminal of the particular memristive device”; paragraph 0052, “y is the actual output of the output neuron 214”]; 
comparing the output current or voltage [paragraph 0052, “y is the actual output of the output neuron 214”] to a target current or voltage [paragraph 0052, “ydesired is the desired output of the output neuron 214”] to determine an error delta [paragraph 0051, “e is the error”; paragraph 0052, “error elast  is given by: elast = ᶲ’ (ydesired – y)”]; and 
applying a threshold voltage or current to the output node [paragraph 0071, “a training voltage is applied to the particular memristive device, the training voltage being proportional to a logarithmic value of the desired conductance change”; paragraph 0045,  “ΔG = 0 when applying a voltage below VTH”; paragraph 0065, “training voltage ensure to be above VTH”; paragraph 0102, “For example, given a training voltage V that is between VTH and 2VTH”; paragraph 0073, “the training voltage V is correspondingly split into Vx and Ve … Then, Vx and Ve are applied across the two terminals of the particular memristive device being trained”] for a time period proportional to a magnitude of the error delta [paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].   
Kataeva does not teach
grounding an output node among the number of output nodes; 
Ge teaches
grounding an output node among the number of output nodes [Figs. 1, 3, abstract, “A memory cell includes an input coupled to a read line, an output coupled to a circuit ground, a bi-polar memristor, and at least one address switch coupled to an address line to select the memory cell”]; 
 Kataeva for the benefit of considering any voltage below ground to be a negative input, and voltage above ground to be a positive input, and minimizing the path currents to the grounded output nodes.

As per claim 2, Kataeva and Ge teach the method of claim 1.
Kataeva further teaches
when the error delta is negative [paragraph 0051, “e is the error”; paragraph 0085, “memristive devices having … negative e”], applying the threshold voltage or current to the output node comprises: 
applying a positive threshold voltage or current to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a positive voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”]; and 
applying a negative threshold voltage or current to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a negative voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].

As per claim 3, Kataeva and Ge teach the method of claim 1.
Kataeva further teaches
when the error delta is positive [paragraph 0051, “e is the error”; paragraph 0085, “memristive devices having … positive e”], applying the threshold voltage or current to the output node comprises:  29UF# 16612 (222109-1520) 
reversing a polarity of the input voltage or current applied to the input node [paragraph 0085, “SET training voltages are applied to memristive devices having negative x and negative e … RESET training voltages are applied to memristive devices having negative x and positive e (reversing the applied training voltage for the memristive device having positive error e)”, where, paragraph 0068, “an input voltage is sensed at a first terminal of a particular memristive device”]; 
applying a positive threshold voltage or current to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a positive voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”]; and 
applying a negative threshold voltage or current to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a negative voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].

As per claim 8, Kataeva and Ge teach the method of claim 1.
Kataeva further teaches
the method reproduces a backpropagation algorithm for training the memristive network [paragraph 0050, “The neural network 10 of the present embodiment is preferably trained by backpropagation training”].  

Claims 4-6, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kataeva et al. in view of Ge et al. and further in view of Gokmen (US Patent 9,646,243 Applicant provided reference in the IDS).
As per claim 4, Kataeva and Ge teach the method of claim 1.
Kataeva further teaches
transforming the error delta into an error delta voltage or current [paragraph 0069, “an error voltage is sensed at a second terminal of the particular memristive device”]; 
applying the error delta voltage or current to the output node [paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and Ve to the crossbar circuit 500 in four steps”]; and 
applying the threshold voltage or current to the input node [paragraph 0073, “Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”] for a second time period proportional to an absolute value of the error delta [paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0085, “RESET training voltages are applied to memristive devices having negative x and positive e … SET training voltages are applied to memristive devices having positive x and positive e” (training the circuit for the states of positive e (absolute error)); paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”; paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied].  
Kataeva and Ge do not explicitly teach
applying the threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current (emphasis added).
Gokmen teaches 
[Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of applying the voltage or current to the input node for a time period proportional to a value of the error delta voltage or current of Gokmen into the method for training the memristive neuromorphic circuit of Kataeva. Doing so would help adjusting the weights in the hidden layers so that in the next iteration the output values will be closer to the correct values (Gokmen, Col. 7, lines 51-54).

As per claim 5, Kataeva, Ge and Gokmen teach the method of claim 4.
Kataeva further teaches
when the input voltage or current applied to the input node was positive [paragraph 0081, “each memristive device sees an overall voltage corresponding to its input and error voltages x and e”; paragraph 0085, “memristive devices having … positive x”], applying the threshold voltage or current to the input node comprises: 
applying a positive threshold voltage or current to the input node [paragraph 0073, “Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x; paragraph 0037, “a positive training voltage VRESET is applied”] for the second time period proportional [paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”]; and 
applying a negative threshold voltage or current to the input node [paragraph 0073, “Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”; paragraph 0085, “SET training voltages are applied to memristive devices having positive x; paragraph 0037, “a negative training voltage VSET is applied”] for the second time period proportional to the absolute value of the error delta [paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0085, “SET training voltages are applied to memristive devices having positive x and positive e” (training the circuit for the states of positive e (absolute error))paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].  
Kataeva and Ge do not explicitly teach
applying a positive threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current (emphasis added).
applying a negative threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current (emphasis added).
Gokmen teaches 
applying a positive threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current [Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”].
applying  a negative threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current [Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”].
claim 5 is rejected using the same rationale as claim 4.

As per claim 6, Kataeva, Ge and Gokmen teach the method of claim 4.
Kataeva further teaches
when the input voltage or current applied to the input node was negative [paragraph 0081, “each memristive device sees an overall voltage corresponding to its input and error voltages x and e”; paragraph 0085, “memristive devices having … negative x”], applying the threshold voltage or current to the input node comprises: 
reversing a polarity of the error delta voltage or current applied to the output node [paragraph 0085, “SET training voltages are applied to memristive devices having positive x … RESET training voltages are applied to memristive devices having negative x (reversing the applied training voltage for the memristive device having negative input x)”]; 
applying a positive threshold voltage or current to the input node [paragraph 0073, “Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x; paragraph 0037, “a positive training voltage VRESET is applied”] for the second time period proportional to the absolute value of the error delta [paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”]; and 
applying a negative threshold voltage or current to the input node [paragraph 0073, “Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”; paragraph 0085, “SET training voltages are applied to memristive devices having positive x; paragraph 0037, “a negative training voltage VSET is applied”] for the second time period proportional to the absolute value of the error delta [paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0085, “SET training voltages are applied to memristive devices having positive x and positive e” (training the circuit for the states of positive e (absolute error))paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].  
Kataeva and Ge do not explicitly teach
applying a positive threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current (emphasis added).
applying a negative threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current (emphasis added).
Gokmen teaches 
applying a positive threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current [Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”].
applying a negative threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current [Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”].
claim 6 is rejected using the same rationale as claim 4.

As per claim 16, Kataeva teaches a method to train a memristive network [paragraph 0012, “a method for training a memristive neuromorphic circuit”] comprising a number of input nodes and a [Fig. 5, paragraphs 0030-0033, “The neural network 10 includes inputs 11, input neurons 12, weights 13, output neurons 14 … The input neurons 12 and the output neurons 14 are sometimes referred to as nodes … the neural network 10 is physically implemented as a memristive neuromorphic circuit”; paragraph 0050, “The memristive neuromorphic circuit 200 includes a plurality of input neurons 212, a plurality of output neurons 214”], comprising: 
applying an input voltage to an input node among the number of input nodes [Fig. 2, paragraph 0033, “The memristive neuromorphic circuit 100 includes an input neuron 112 that is connected through a memristive device 113 to an output neuron 114. The input x, and the output y, are voltage signals”; paragraph 0068, “an input voltage is sensed at a first terminal of a particular memristive device”]; 
measuring an output at the output node [paragraph 0069, “an error voltage is sensed at a second terminal of the particular memristive device”; paragraph 0052, “y is the actual output of the output neuron 214”]; 
comparing the output [paragraph 0052, “y is the actual output of the output neuron 214”] to a target [paragraph 0052, “ydesired is the desired output of the output neuron 214”] to determine an error delta [paragraph 0051, “e is the error”; paragraph 0052, “error elast  is given by: elast = ᶲ’ (ydesired – y)”]; and 
applying a threshold voltage to the output node [paragraph 0071, “a training voltage is applied to the particular memristive device, the training voltage being proportional to a logarithmic value of the desired conductance change”; paragraph 0045,  “ΔG = 0 when applying a voltage below VTH”; paragraph 0065, “training voltage ensure to be above VTH”; paragraph 0102, “For example, given a training voltage V that is between VTH and 2VTH”; paragraph 0073, “the training voltage V is correspondingly split into Vx and Ve … Then, Vx and Ve are applied across the two terminals of the particular memristive device being trained”] for a time period proportional to a magnitude of the error [paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].   
Kataeva does not teach
grounding an output node among the number of output nodes; 
measuring an output current at the output node (emphasis added); 
comparing the output current to a target current to determine an error delta (emphasis added); 
Ge teaches
grounding an output node among the number of output nodes [Figs. 1, 3, abstract, “A memory cell includes an input coupled to a read line, an output coupled to a circuit ground, a bi-polar memristor, and at least one address switch coupled to an address line to select the memory cell”]; 
same rationale as claim 1.
Kataeva and Ge do not teach
measuring an output current at the output node (emphasis added); 
comparing the output current to a target current to determine an error delta (emphasis added); 
Gokmen teaches 
measuring an output current at the output node [abstract, “performing forward pass computations via the RPU array by transmitting voltage pulses corresponding to input data to the RPU array, and storing values corresponding to output currents from the RPU arrays as output maps”]; 
[Col. 19, lines 29-30, “compares the output to a correct output based on the training data”; Col. 20, lines 1-4, “provides inputs to input neurons and receives the output from output neurons. An error calculation module 1910 compares the outputs from the neurons to training data 1906 to determine an error signal”; abstract, “performing backward pass computations via the RPU array by transmitting voltage pulses corresponding to error of the output maps”]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of measuring an output current at the output node, and comparing the output current to a target current to determine an error delta of Ge into the method for training the memristive neuromorphic circuit of Kataeva. Doing so would help performing update pass computations via the RPU array by transmitting voltage pulses corresponding to the input data of the convolution layer and the error of the output maps to the RPU array (Gokmen, abstract).

As per claim 17, Kataeva, Ge and Gokmen teach the method of claim 16.
Kataeva further teaches
when the error delta is negative [paragraph 0051, “e is the error”; paragraph 0085, “memristive devices having … negative e”], applying the threshold voltage to the output node comprises: 
applying a positive threshold voltage to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a positive voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”]; and 
applying a negative threshold voltage to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a negative voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].

As per claim 18, Kataeva, Ge and Gokmen teach the method of claim 16.
Kataeva further teaches
when the error delta is positive [paragraph 0051, “e is the error”; paragraph 0085, “memristive devices having … positive e”], applying the threshold voltage to the output node comprises:  29UF# 16612 (222109-1520) 
reversing a polarity of the input voltage applied to the input node [paragraph 0085, “SET training voltages are applied to memristive devices having negative x and negative e … RESET training voltages are applied to memristive devices having negative x and positive e (reversing the applied training voltage for the memristive device having positive error e)”, where, paragraph 0068, “an input voltage is sensed at a first terminal of a particular memristive device”]; 
applying a positive threshold voltage to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a positive voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”]; and 
applying a negative threshold voltage to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a negative voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].

As per claim 20, Kataeva, Ge and Gokmen teach the method of claim 16.
Kataeva further teaches
the method reproduces a backpropagation algorithm for training the memristive network [paragraph 0050, “The neural network 10 of the present embodiment is preferably trained by backpropagation training”].  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kataeva et al. in view of Ge et al. and further in view of Amir et al. (US Pub. 2016/0275395 Applicant provided reference in the IDS).
As per claim 7, Kataeva and Ge teach the method of claim 1.
Kataeva teaches
[abstract, “A neural network is implemented as a memristive neuromorphic circuit”];
Kataeva and Ge do not teach
the memristive network comprises a bipartite memristive network.  
Amir teaches
the memristive network comprises a bipartite memristive network [paragraph 0102, “mapping a weighted bipartite graph G representing a neural network algorithm on a neurosynaptic substrate”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the memristive network comprises a bipartite memristive network of Amir into the method for training the memristive neuromorphic circuit of Kataeva. Doing so would help applying the memristive neural network architecture to a network employing both internal and external sources and targets.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kataeva et al. in view of Nguyen et al. (Electrospun nanofibers with a core–shell structure of silicon nanoparticles and carbon nanotubes in carbon for use as lithium-ion battery anodes) and further in view of Hu et al. (US Pub. 2017/0316828).
As per claim 9, Kataeva teaches a memristive network paragraph 0012, “a memristive neuromorphic circuit”, comprising: 
a training processor [paragraph 0013, “The memristive neuromorphic circuit includes a memristive device … and a controller including a processor”] configured to: 
apply an input voltage or current to an input node among the number of input nodes [Fig. 2, paragraph 0033, “The memristive neuromorphic circuit 100 includes an input neuron 112 that is connected through a memristive device 113 to an output neuron 114. The input x, and the output y, are voltage signals”; paragraph 0068, “an input voltage is sensed at a first terminal of a particular memristive device”]; 
measure an output current or voltage at the output node [paragraph 0069, “an error voltage is sensed at a second terminal of the particular memristive device”; paragraph 0052, “y is the actual output of the output neuron 214”]; 
compare the output current or voltage [paragraph 0052, “y is the actual output of the output neuron 214”] to a target current or voltage [paragraph 0052, “ydesired is the desired output of the output neuron 214”] to determine an error delta [paragraph 0051, “e is the error”; paragraph 0052, “error elast  is given by: elast = ᶲ’ (ydesired – y)”]; and 
apply a threshold voltage or current to the output node [paragraph 0071, “a training voltage is applied to the particular memristive device, the training voltage being proportional to a logarithmic value of the desired conductance change”; paragraph 0045,  “ΔG = 0 when applying a voltage below VTH”; paragraph 0065, “training voltage ensure to be above VTH”; paragraph 0102, “For example, given a training voltage V that is between VTH and 2VTH”; paragraph 0073, “the training voltage V is correspondingly split into Vx and Ve … Then, Vx and Ve are applied across the two terminals of the particular memristive device being trained”] for a time period proportional to a magnitude of the error delta [paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].   
Kataeva does not teach
a number of nanofibers, wherein each nanofiber comprises a metallic core and a memristive shell; 
a number of electrodes deposited upon the nanofibers, wherein the number of electrodes comprise a number of input nodes and a number of output nodes; 
ground an output node among the number of output nodes; 
Nguyen teaches
a number of nanofibers, wherein each nanofiber comprises a metallic core and a memristive shell [Figs 2-4, Fig. 7, page 1, first paragraph, “Core–shell structured nanofibers, consisting of silicon nanoparticles and carbon nanotubes encased in carbon (SCNFs)”]; 
a number of electrodes deposited upon the nanofibers [page 1, first paragraph, “Core–shell structured nanofibers, consisting of silicon nanoparticles and carbon nanotubes encased in carbon (SCNFs), were fabricated for use as an anode material in lithium-ion batteries (LIBs)”; Fig. 1 depicts the structure and operation of a SCNF; page 2, 2nd column, “The working electrodes were prepared as follows: First, SCNFs with different amounts of CNTs in their core were mixed”; page 4, 2nd column, “Fig. 5(b) shows the cycle performance of these electrodes at 1C … the core–shell structured electrodes with SNFs, and SCNFs with 0.5 and 1 wt% CNTs”]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the network comprises a number of nanofibers, wherein each nanofiber comprises a metallic core and a memristive shell of Nguyen into the method for training the memristive neuromorphic circuit of Kataeva. Doing so would help reducing the volume change of Si, and addition of 
Kataeva and Nguyen do not teach
the number of electrodes comprise a number of input nodes and a number of output nodes; 
ground an output node among the number of output nodes; 
Hu teaches 
the number of electrodes comprise a number of input nodes and a number of output nodes [paragraph 0031, “vector input (310) for applying voltages to the row electrodes (304) and … vector output (314) for receiving output voltages resulting from current flows in the column electrodes (306)”]; 
ground an output node among the number of output nodes [paragraph 0034, “grounding columns (306) or grounding partial columns (306)”; paragraph 0036, “the input conditions are 0.5 volts applied to each row electrode (FIG. 3, 304) at the input vector … and ground at the output vector”]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of grounding an output node of Hu into the method for training the memristive neuromorphic circuit of Kataeva. Doing so would help minimizing the path currents to the grounded output nodes.

As per claim 10, Kataeva, Nguyen and Hu teach the memristive network according to claim 9.
Kataeva further teaches
when the error delta is negative [paragraph 0051, “e is the error”; paragraph 0085, “memristive devices having … negative e”], the training processor is further configured to: 
apply a positive threshold voltage or current to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a positive voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”]; and 
apply a negative threshold voltage or current to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a negative voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].

As per claim 11, Kataeva, Nguyen and Hu teach the memristive network according to claim 9.
Kataeva further teaches
when the error delta is positive [paragraph 0051, “e is the error”; paragraph 0085, “memristive devices having … positive e”], the training processor is further configured to: 29UF# 16612 (222109-1520)
reverse a polarity of the input voltage or current applied to the input node [paragraph 0085, “SET training voltages are applied to memristive devices having negative x and negative e … RESET training voltages are applied to memristive devices having negative x and positive e (reversing the applied training voltage for the memristive device having positive error e)”, where, paragraph 0068, “an input voltage is sensed at a first terminal of a particular memristive device”]; 
apply a positive threshold voltage or current to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a positive voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”]; and 
apply a negative threshold voltage or current to the output node for the time period proportional to the error delta [paragraphs 0038 - 0041, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied … all training voltage signals are applied for a predetermined duration Δt (e.g., 10 μs) to isolate the effects of the amplitude and sign of the applied training voltage signal … the conductance change ΔG of the memristive device 113 depends on both the magnitude and the sign of the applied training voltage signal”; paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; paragraph 0082, “Vx and Ve may have different signs and magnitudes”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x and negative e … SET training voltages are applied to memristive devices having negative x and negative e”, where, paragraph paragraph 0037, “a negative training voltage VSET is applied … a positive training voltage VRESET is applied”; It can be seen that the applied training voltage can be a negative voltage; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kataeva et al. in view of Nguyen et al. in view of Hu et al. and further in view of Gokmen (US Patent 9,646,243 Applicant provided reference in the IDS).
As per claim 12, Kataeva, Nguyen and Hu teach the memristive network according to claim 9.
Kataeva further teaches
transforme the error delta into an error delta voltage or current [paragraph 0069, “an error voltage is sensed at a second terminal of the particular memristive device”]; 
apply the error delta voltage or current to the output node [paragraph 0073, “Vx and Ve are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and Ve to the crossbar circuit 500 in four steps”]; and 
apply the threshold voltage or current to the input node [paragraph 0073, “Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”] for a second time period proportional to an absolute value of the error delta [paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0085, “RESET training voltages are applied to memristive devices having negative x and positive e … SET training voltages are applied to memristive devices having positive x and positive e” (training the circuit for the states of positive e (absolute error)); paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”; paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied].  
Kataeva, Nguyen and Hu do not explicitly teach
apply the threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current (emphasis added).
Gokmen teaches 
applying the threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current [Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of applying the voltage or current to the input node for a time period proportional to a value of the error delta voltage or current of Gokmen into the method for training the memristive neuromorphic circuit of Kataeva. Doing so would help adjusting the weights in the hidden layers so that in the next iteration the output values will be closer to the correct values (Gokmen, Col. 7, lines 51-54).

As per claim 13, Kataeva, Nguyen, Hu and Gokmen teach the memristive network according to claim 12.
Kataeva further teaches
when the input voltage or current applied to the input node was positive [paragraph 0081, “each memristive device sees an overall voltage corresponding to its input and error voltages x and e”; paragraph 0085, “memristive devices having … positive x”], the training processor is further configured to: 
apply a positive threshold voltage or current to the input node [paragraph 0073, “Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x; paragraph 0037, “a positive training voltage VRESET is applied”] for the second time period proportional to the absolute value of the error delta [paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”]; and 
apply a negative threshold voltage or current to the input node [paragraph 0073, “Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”; paragraph 0085, “SET training voltages are applied to memristive devices having positive x; paragraph 0037, “a negative training voltage VSET is applied”] for the second time period proportional to the [paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0085, “SET training voltages are applied to memristive devices having positive x and positive e” (training the circuit for the states of positive e (absolute error))paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].  
Kataeva, Nguyen, Hu do not explicitly teach
apply a positive threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current (emphasis added).
apply a negative threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current (emphasis added).
Gokmen teaches 
apply a positive threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current [Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”].
apply  a negative threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current [Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”].
claim 13 is rejected using the same rationale as claim 12.

As per claim 14, Kataeva, Nguyen, Hu and Gokmen teach the memristive network according to claim 12.
Kataeva further teaches
when the input voltage or current applied to the input node was negative [paragraph 0081, “each memristive device sees an overall voltage corresponding to its input and error voltages x and e”; paragraph 0085, “memristive devices having … negative x”], the training processor is further configured to: 
reverse a polarity of the error delta voltage or current applied to the output node [paragraph 0085, “SET training voltages are applied to memristive devices having positive x … RESET training voltages are applied to memristive devices having negative x (reversing the applied training voltage for the memristive device having negative input x)”]; 
apply a positive threshold voltage or current to the input node [paragraph 0073, “Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”; paragraph 0085, “RESET training voltages are applied to memristive devices having positive x; paragraph 0037, “a positive training voltage VRESET is applied”] for the second time period proportional to the absolute value of the error delta [paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”]; and 
apply a negative threshold voltage or current to the input node [paragraph 0073, “Vx and … are applied across the two terminals of the particular memristive device being trained”; Fig. 10, paragraph 0087, “directly applies complimentary voltages Vx and … to the crossbar circuit 500 in four steps”; paragraph 0085, “SET training voltages are applied to memristive devices having positive x; paragraph 0037, “a negative training voltage VSET is applied”] for the second time period proportional to the absolute value of the error delta [paragraph 0074, “the training voltage V is applied after each iteration of feedforward and error backpropagation operations by directly using the sensed input voltage x and error voltage e”; It can be seen that after each iteration, the training voltage is applied, and Δt (second time period Δt of the next iteration) is the duration of the training voltage signal applied; paragraph 0070, “desired conductance change for the particular memristive device is computed in accordance with a training rule (e.g., backpropagation) and based on the sensed input voltage and the sensed error voltage. The desired conductance change may correspond to ΔG as defined with respect to Equation (3)”; paragraph 0051, “
    PNG
    media_image1.png
    20
    80
    media_image1.png
    Greyscale
”; paragraph 0085, “SET training voltages are applied to memristive devices having positive x and positive e” (training the circuit for the states of positive e (absolute error))paragraph 0038, “V is the training voltage signal applied (encompassing both the amplitude and the sign of the training voltage signal), and Δt is the duration of the training voltage signal applied”; paragraph 0101, “the learning rate ϵ in Equation (3) is adjusted by adjusting the duration Δt of the training voltage. As explained previously, the duration Δt may be approximated as a linear scaling of ΔG”].  
Kataeva, Nguyen, Hu do not explicitly teach
apply a positive threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current (emphasis added).
apply a negative threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current (emphasis added).
Gokmen teaches 
apply a positive threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current [Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”].
apply a negative threshold voltage or current to the input node for a second time period proportional to an absolute value of the error delta voltage or current [Col. 22, lines 25-31, “During back propagation, the output neurons provide a voltage back across the array of RPU devices. The output layer compares the generated network response to training data and computes an error. The error is applied to the RPU array 800 as a voltage pulse, where the height and/or duration of the pulse is modulated proportional to the error value”].
claim 14 is rejected using the same rationale as claim 4.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kataeva et al. in view of Nguyen et al. in view of Hu et al. and further in view of Amir et al. (US Pub. 2016/0275395 Applicant provided reference in the IDS).
As per claim 15, Kataeva, Nguyen and Hu teach the memristive network according to claim 9.
Kataeva teaches
the memristive network [abstract, “A neural network is implemented as a memristive neuromorphic circuit”];
Kataeva, Nguyen and Hu do not teach
the memristive network comprises a bipartite memristive network.  
Amir teaches
the memristive network comprises a bipartite memristive network [paragraph 0102, “mapping a weighted bipartite graph G representing a neural network algorithm on a neurosynaptic substrate”].  
claim 15 is rejected using the same rationale as claim 7.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kataeva et al. in view of Ge et al. in view of Gokmen and further in view of Amir et al. (US Pub. 2016/0275395 Applicant provided reference in the IDS).
As per claim 19, Kataeva, Ge and Gokmen teach the method of claim 16.
Kataeva teaches
the memristive network [abstract, “A neural network is implemented as a memristive neuromorphic circuit”];
Kataeva, Ge and Gokmen do not teach
the memristive network comprises a bipartite memristive network.  
Amir teaches
the memristive network comprises a bipartite memristive network [paragraph 0102, “mapping a weighted bipartite graph G representing a neural network algorithm on a neurosynaptic substrate”].  
claim 19 is rejected using the same rationale as claim 7.

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nishitani et al. (US Pub. 2015/0269483) describes an error calculating circuit that generates an error voltage signal having a magnitude in accordance with a time difference between an output signal and a teaching signal corresponding to the output signal.
Leobandung (US Patent 9,779,355) describes a system for implementing a neural network includes a crosspoint array including a plurality of nodes, each node representing a weight assigned to a neuron of the neural network.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103.  The examiner can normally be reached on M-F, 8 AM-5 PM, (CT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T. N./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123